TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00755-CR



                                  Steven Mejias Pardo, Appellant

                                                   v.

                                    The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 55376, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Steven Mejias Pardo seeks to appeal from a judgment of conviction for aggravated

robbery. The trial court has certified that this is a plea bargain case and Pardo has no right of appeal.

See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                                __________________________________________

                                                David Puryear, Justice

Before Justices Kidd, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: January 15, 2004

Do Not Publish